Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Vaughan on January 18, 2021.

15. (Currently amended) A plant care apparatus, comprising:
(a) one or more signal sensors, including a magnetic field sensor;
(b) a processing unit; and
(c) a non-transitory memory storing instructions executable by the processing unit;
(d) wherein said instructions, when executed by the processing unit, perform steps comprising:
(i) sensing with the one or more signal sensors a region of interest comprising a vegetation and a target plant having a crop signal, the crop signal comprising a magnetic crop signal uniquely indicative of the target plant; and
(ii) detecting and locating the crop signal carried by the target plant from among the vegetation and background in proximity to the target plant by:
acquiring magnetic field data within a region of interest comprising the target plant; and
.

Allowable Subject Matter
Claims 1 – 8, 10 – 13, 15 – 20 and 22 – 23 (renumbered as 1 – 20, respectively) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts of the record does not teach:
sensing with the one or more signal sensors a region of interest comprising a vegetation and a target plant having a crop signal, the crop signal comprising a magnetic crop signal uniquely indicative of the target plant; and
detecting and locating the crop signal carried by the target plant from among the vegetation and background in proximity to the target plant by:
acquiring magnetic field data within a region of interest comprising the target plant; and
determining the identity and location of the target plant within the region of interest.

After a further search, no reference is found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/QIAN YANG/Primary Examiner, Art Unit 2668